GILBERT, Circuit Judge.
The appellant made application to enter the United States as the foreign-born son of Jew Shur Lung, a citizen of the United States. In his petition for habeas corpus in the court below he alleged that the order and decision of the board of special inquiry at the port of San Francisco denying his application, and the decision- of the Secretary of Labor affirming the same on appeal, were attended with abuse of discretion, in that they found that it was not proven that the appellant was the son of his alleged father, but that the discrepancies and inconsistencies in his testimony and that of his alleged father and pri- or-landed brother were such as to indicate that he was not the son of the alleged father.
Upon an examination of the testimony we find no ground for holding that the findings of the immigration authorities were unsupported or were reached without fair consideration of the evidence. The discrepancies therein related mainly to the circumstances attending the funeral of-the alleged grandfather of the appellant, who. died less than two years prior to the hearing. We are not convinced that the discrepancies were immaterial or that the immigration officers attributed undue importance to them. In White v. Young Yen (C. C. A.) 278 F. 619, we held that it is not the function of an appellate court in a habeas corpus proceeding to weigh the evidence or to go into the question of the sufficiency of the probative facts, but that it is sufficient in such a ease if there is some testimony to sustain the conclusion reached. Such is the established rule. Low Wah Suey v. Backus, 225 U. S. 460, 32 S. Ct. 734, 56 L. Ed. 1165; White v. Chan Wy Sheung (C. C. A.) 270 F. 764; Lee Hing v. Nagle (C. C. A.) 295 F. 642; Antolish v. Paul (C. C. A.) 283 F. 957; Siu Say v. Nagle (C. C. A.) 295 F. 676; Hong Tong Kwong v. Nagle (C. C. A.) 299 F. 588.
The judgment is affirmed.